              Case 3:17-md-02801-JD Document 720 Filed 07/02/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10
     Attorneys for Benchmark Electronics
11

12

13
                              UNITED STATES DISTRICT COURT
14
                           NORTHERN DISTRICT OF CALIFORNIA
15

16
     In re Capacitors Antitrust Litigation
                                                    Case No. 17-md-02801-JD
17

18
     This document relates to:                                      XXXXXXXXXX
                                                    STIPULATION AND [PROPOSED]
19                                                  ORDER OF DISMISSAL
     Benchmark Electronics, Inc.; Benchmark
20   Electronics Huntsville, Inc.; Benchmark
     Electronics Manufacturing Solutions
21   (Moorpark), Inc.; Benchmark Electronics
     Manufacturing Solutions, Inc.; Benchmark
22
     Electronics Phoenix, Inc.; Benchmark
23   Electronics Tijuana, S. de R.L. de C.V.; and
     Benchmark Electronics De Mexico S. de
24   R.L. de C.V, Case No. 17-cv-7047
25
26

27

28
                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 720 Filed 07/02/19 Page 2 of 4




 1          Plaintiffs Benchmark Electronics, Inc., Benchmark Electronics Huntsville, Inc.,

 2   Benchmark Electronics Manufacturing Solutions (Moorpark), Inc., Benchmark Electronics

 3   Manufacturing Solutions, Inc., Benchmark Electronics Phoenix, Inc., Benchmark Electronics

 4   Tijuana, S. de R.L. de C.V. and Benchmark Electronics de Mexico S. de R.L. de C.V.,

 5   (collectively, “Benchmark”) and Defendants Okaya Electric Industries Co., Ltd. and Okaya Electric

 6   America, Inc. (together “Okaya”) pursuant to Rule 41(a)(2) of the Federal Rules of Civil

 7   Procedure hereby stipulate to the dismissal of the present action with prejudice and state as

 8   follows:

 9          1.       Benchmark and Okaya seek the dismissal of this action against Okaya with

10   prejudice.

11          2.       Benchmark and Okaya agree that each party shall bear its own costs and

12   attorneys’ fees in connection with these actions.

13          3.       This stipulation does not affect the rights or claims of Benchmark against any

14   other defendant or alleged co-conspirator in this litigation.

15          WHEREFORE, the parties respectfully request that this Court issue an Order of

16   Dismissal against Okaya only.

17          IT IS SO STIPULATED

18   Dated: July 2, 2019

19

20
     /s/ Scott N. Wagner                                 /s/ Darrell Prescott
21   Robert W. Turken (admitted pro hac vice)            Darrell Prescott (Admitted Pro Hac Vice)
22   Scott N. Wagner (admitted pro hac vice)             Darrell.prescott@bakermckenzie.com
     Lori P. Lustrin (admitted pro hac vice)             Catherine Y. Stillman, State Bar No. 2542440
23   Shalia M. Sakona (admitted pro hac vice)            catherine.stillman@bakermckenzie.com
     Jerry R. Goldsmith (admitted pro hac vice)          BAKER & McKENZIE LLP
24   BILZIN SUMBERG BAENA PRICE &                        452 Fifth Avenue
     AXELROD LLP                                         New York, NY 10018
25   1450 Brickell Ave., Suite 2300                      Telephone: (212) 626 4476
26   Miami, Florida 33131-3456                           Facsimile: (212) 310 1637
     Telephone: 305-374-7580
27   Facsimile: 305-374-7593                             Meghan E. Hausler (Admitted Pro Hac Vice)
     rturken@bilzin.com                                  meghan.hausler@bakermckenzie.com
28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 720 Filed 07/02/19 Page 3 of 4



     swagner@bilzin.com                               BAKER & McKENZIE LLP
 1   llustrin@bilzin.com                              1900 North Pearl Street
 2   ssakona@bilzin.com                               Suite 1500
     jgoldsmith@bilzin.com                            Dallas, TX 75201
 3   Counsel for Benchmark                            Telephone: (214) 965 7219
                                                      Facsimile: (214) 978 5937
 4                                                    Counsel for Defendants
                                                      OKAYA ELECTRIC INDUSTRIES CO., LTD.
 5                                                    and OKAYA ELECTRIC AMERICA, INC.
 6

 7

 8                                        ECF ATTESTATION
 9           I, Scott N. Wagner, an ECF User whose ID and Password are being used to file
10   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
11           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in
12   this filing.
13

14   DATED: July 2, 2019
15                                                        By:    /s/ Scott N. Wagner
16                                                                   Scott N. Wagner

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 720 Filed 07/02/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             July 18, 2019                   _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
